Citation Nr: 0417241	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-11 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that granted entitlement to service 
connection for PTSD and assigned an initial evaluation of 10 
percent, effective May 30, 2000.  In June 2002, the RO 
assigned an evaluation of 30 percent, also effective May 30, 
2000.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  This assistance includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).  

The RO's July 2001 rating decision indicates that a future 
PTSD examination was scheduled for January 2002, but the 
record contains no such examination report.  If the 
examination was conducted, the RO should obtain a copy of 
that report, as well as any recent VA outpatient treatment 
records.  In any event, a current VA examination is 
indicated, in light of the veteran's recent complaints 
concerning the increased severity of his PTSD, as noted in 
his August 2002 substantive appeal.  Glover v. West, 185 F.3d 
1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 
(1997); VAOPGCPREC 11-95.  

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits and must indicate which portion of that 
information and evidence the claimant must provide and which 
portion VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although 
the notice attached to the July 2001 rating decision 
discussed the VCAA, the RO should take the opportunity on 
remand to fully satisfy the notice requirements.  

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied.  Specifically, inform the veteran 
(1) about the information and evidence not of 
record that is necessary to substantiate the 
claim for a higher rating for PTSD; (2) about 
the information and evidence that VA will 
seek to provide on his behalf; (3) about the 
information and evidence he is expected to 
provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claim. 

2.  Make arrangements to obtain the veteran's 
complete treatment records for PTSD from the 
Grand Junction VA Medical Center, dated since 
2002, including a copy of any VA examination 
report conducted in January 2002.  

3.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, schedule 
the veteran for a VA psychiatric examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the requested examination.  
The examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected PTSD.  
The examiner must conduct a detailed mental 
status examination and address his or her 
findings in the context of the veteran's work 
history.  The examiner should assign a Global 
Assessment of Functioning (GAF) score for the 
veteran's PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the basis 
of the veteran's PTSD alone, the examiner is 
asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

4.  The veteran must be given adequate notice 
of the requested examination, and he is 
hereby advised that failure to cooperate or 
to report for any scheduled examination 
without good cause could result in an adverse 
decision.  If the veteran fails to report for 
the examination or fails to cooperate in any 
way, this fact should be documented in the 
claims folder and his claim should be 
adjudicated with consideration of 38 C.F.R. 
§ 3.655.  A copy of all notifications must be 
associated with the claims folder.

5.  Thereafter, review the claims folder and 
ensure that all of the foregoing development 
have been conducted and completed in full.  
Specific attention is directed to the 
examination report.  Ensure that the medical 
report is complete and in full compliance 
with the above directives.  If the report is 
deficient in any manner or fails to provide 
the specific opinion requested, it must be 
returned to the examiner for correction.  
38 C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision remains 
adverse to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



